Fourth Court of Appeals
                                  San Antonio, Texas

                                        JUDGMENT
                                     No. 04-16-00109-CV

                      Hari Prasad KALAKONDA and Latha Kalakonda,
                                      Appellants

                                               v.

                               ASPRI INVESTMENTS, LLC,
                                        Appellee

                  From the 37th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2015CI01910
                        Honorable Michael E. Mery, Judge Presiding

       BEFORE JUSTICE BARNARD, JUSTICE MARTINEZ, AND JUSTICE CHAPA

        In accordance with this court’s opinion of this date, this appeal is DISMISSED. The cause
is REMANDED to the trial court with instructions for the trial court to grant Shubha, LLC a
reasonable time to obtain counsel and make any necessary amendments to the motion to compel
arbitration. It is ORDERED that costs of the appeal are taxed against the parties who incurred
them.

       SIGNED July 13, 2016.


                                                _____________________________
                                                Marialyn Barnard, Justice